Citation Nr: 0606424	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected mechanical low back pain with strain, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1992.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
right knee disorder, as well as increased ratings for 
onychomycosis of the right great toe and mechanical low back 
pain with strain.  

In a March 2004 decision, the Board denied service connection 
for a right knee disorder and granted an increased rating for 
onychomycosis of the right great toe.  Those issues have been 
resolved and will be discussed no further.  See 38 C.F.R. 
§ 20.1100 (2005).  The issue of the veteran's entitlement to 
an increased rating for mechanical low back pain with strain 
was remanded to the RO for due process considerations and 
additional evidentiary development.  

As set forth below, another remand of this matter is 
unfortunately required.  The appeal is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

Pursuant to the Board's remand instructions, in April 2005, 
the AMC sent a letter to the veteran for the purpose of 
advising him of the revised rating criteria for disorders of 
the spine.  In addition, the AMC asked the veteran to submit 
or identify any additional evidence which he felt would 
support his claim.  

In a statement received at the RO in July 2005, the veteran 
responded that he had received treatment for his service-
connected low back disability at the Chattanooga VA 
outpatient clinic, as well as the Murfreesboro and Nashville 
VA Medical Centers.  The record on appeal contains no 
indication that the AMC made an attempt to obtain these 
records.  The most recent VA clinical records associated with 
the claims folder are dated in May 2003.  In short, despite 
the Board's remand, the evidentiary posture of this case 
remains the same as it was the last time this issue was 
before the Board in March 2004.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from VA medical 
facilities.  VA will only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2005).  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). Efforts should be made to locate these records and 
associate them with the veteran's VA claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Chattanooga VA 
outpatient clinic, as well as the 
Murfreesboro and Nashville VA Medical 
Centers and request all treatment records 
pertaining to the veteran since May 2003.  
All records obtained should be associated 
with the claims file.

2.  Thereafter, VBA should adjudicate the 
issue on appeal, to include consideration 
of the revised rating criteria, as 
amended effective September 26, 2003.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


